Citation Nr: 0302108	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for an undiagnosed illness manifested by headaches.

2.  Entitlement to restoration of service connection for an 
undiagnosed illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1956 to 
January 1959 and from June 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in November 2000, and a 
substantive appeal was received in January 2001.  The veteran 
testified at a personal hearing at the RO in March 2001.  In 
May 2001, he indicated that he did not wish to appear for a 
hearing before a member of the Board.  Accordingly, the Board 
will proceed with consideration of the veteran's claim based 
on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2002).  


FINDINGS OF FACT

1.  By September 1997 rating decision, the RO granted service 
connection for an undiagnosed illness manifested by headaches 
and for an undiagnosed illness manifested by memory loss 
effective November 2, 1994.

2.  In May 2000, the RO proposed reduction of the 30 percent 
disability rating then assigned for service-connected 
headaches.  In August 2000, the RO reduced the disability 
evaluation to a noncompensable rating.

3.  The evidence of record at the time of the rating 
reduction demonstrated material improvement in the service-
connected headache disability under the ordinary conditions 
of life as to warrant reduction in the assigned disability 
rating.

4.  In May 2000, the RO proposed severing service connection 
for an undiagnosed illness manifested by memory loss.  In 
August 2000, the RO severed service connection for that 
disability.

5.  Competent medical evidence indicates that the veteran 
does not have organic memory loss.

6.  The evidence of record shows that the veteran's 
credibility with respect to his claimed memory loss is 
suspect.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision reducing the veteran's 
disability rating for headaches from 30 percent to 
noncompensable was in accordance with the law, and the 
veteran is not entitled to restoration of a 30 percent 
disability rating for headaches.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 3.344 (2002).

2.  The September 1997 rating decision which granted service 
connection for an undiagnosed illness manifested by memory 
loss was clearly and unmistakably erroneous, and the August 
2000 rating decision severing service connection for that 
disability was proper.  38 U.S.C.A. §§ 1110, 5112, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105(d), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for reduction in ratings and the criteria 
for severance of service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letter dated in September 1999 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, by September 1999 letter and April 2002 
supplemental statement of the case, the veteran was advised 
of the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical records.  As the record shows that the veteran has 
been afforded several relevant VA medical examinations in 
connection with this case, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims) and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On December 1995 VA psychiatric examination, the veteran 
reported that his memory began to decline when he was 
stationed in Saudi Arabia.  The examiner noted that the 
veteran had symptoms of chronic depression, sleep 
disturbance, and incipient but significant memory loss that 
required further assessment to rule out the possibility of 
dementia.  

On June 1997 VA psychiatric examination, the veteran 
mentioned that he had memory problems only after being 
queried regarding that matter.  When asked, he stated, "Oh, 
that's another thing, my memory."  His memory loss consisted 
of forgetting his keys, forgetting where he was going, and 
forgetting names and dates.  He indicated that memory trouble 
began five or six years prior and that it was worsening.  The 
examiner indicated that immediate memory was intact but that 
recent and remote memory were impaired.  The examiner opined, 
however, that the veteran's performance on memory tests was 
inconsistent and was more likely due to functional 
difficulties than true cognitive deficits.  

On July 1997 VA neurologic examination, the veteran 
complained of forgetfulness.  Specifically, he elaborated 
that he would arrive at the store and forget why he had gone 
there, and he stated that he had problems retaining dates, 
names, and directions.  The examiner noted that the veteran 
exhibited some retardation of thought.  Further, the examiner 
found abnormalities in the testing of memory and indicated 
that further testing would be required.  On examination, the 
veteran also complained of pressure-type headaches occurring 
three times a week and lasting for "hours."  He denied 
vomiting, nausea, and the like but indicated that he had to 
lie down until the headaches subsided.  He indicated that he 
did not wish to take analgesics for his headaches.  

By September 1997 rating decision, the RO granted service 
connection for an undiagnosed illness manifested by headaches 
and assigned a rating of 30 percent and service connection 
for an undiagnosed illness manifested by memory loss and 
assigned a rating of 10 percent.  

On December 1999 VA neuropsychological examination, the 
veteran asserted that he suffered from memory problems, 
forgetfulness, and absentmindedness.  He stated that he would 
go to the store and "end up somewhere else" and indicated 
that he tended to lock himself out of his car and house.  He 
also stated that he would forget to take his pills on time.  
According to him, these problems began five to seven years 
prior.  The examiner noted that the veteran was late for his 
appointment because, as he stated, it took him that long to 
find the examiner's office.  He appeared nervous, and his 
performance was characterized by occasional variability, 
inconsistency, and poor effort.  Testing was discontinued 
because of random responses.  The veteran was oriented in all 
spheres, and his alertness and attentiveness were well 
demonstrated throughout the testing.  On verbal memory 
testing, he stated, "See, this is what I can't do."  His 
speed of thinking was intact, and he could abstract common 
features and generalizations.  His ability to alter the 
cognitive test was well demonstrated.  Executive functioning 
was fully intact.  Simple attention seemed to be intact.  His 
immediate verbal recall was influenced by his subject 
expectation that he could not do it.  In making the 
pronouncement, according to the examiner, he disrupted the 
task and set limits on his performance.  When told not to 
prejudge himself, his performance improved.  His immediate 
memory measure was thus not valid, according to the examiner.  
Delayed verbal recall was at the 25th percentile, and was at 
an acceptable level according to the examiner.  Visual memory 
was well within the average range.  The examiner found no 
evidence of cortical dysfunction and found elements of a 
factitious process.

On December 1999 neurologic examination, the veteran 
indicated that his headaches began 10 years prior during 
service.  He sated that they "came and went" on a daily 
basis but was vague about their duration.  He indicated only 
that his headaches did not "last for days."  He also stated 
that he became "jumpy" during episodes.  He denied nausea, 
vomiting, or aura and was unable to describe the effects of 
the headaches on function, but, according to the examiner, 
they did not appear to be incapacitating.  The veteran 
reported some treatment for headaches in the past but could 
not state which medication was prescribed.  He stated that he 
currently took one aspirin a day and indicated that it 
provided relief from his headaches.  He denied jaw 
claudication or any visual changes or any change in headaches 
severity or frequency in recent years.  According to the 
examiner, a 1997 computed tomography of the head yielded 
normal results.  The examiner noted that the veteran was 
initially reluctant to answer questions.  The examiner 
diagnosed tension headaches but was unclear as to how they 
affected the veteran's function because the veteran was 
unable to answer that question.  The examiner opined, 
however, that the veteran's headaches did not appear to be 
incapacitating as the veteran denied having to lie down or 
cease activity during headache episodes.  The examiner also 
indicated, pursuant to a mini mental status examination, that 
the veteran's memory trouble was limited to recent memory.  A 
March 2000 addendum to the examination report reflected 
tension headaches and functional memory loss.

By May 2000 proposed rating decision, the RO proposed to 
reduce the veteran's rating for undiagnosed illness 
manifested by headaches to zero percent.  The RO also 
proposed severing service connection for undiagnosed illness 
manifested by memory loss.  That month the RO sent notice of 
the proposed rating decision to the veteran's last known 
address.

In August 2000, the RO issued a final rating decision 
pursuant to 38 C.F.R. § 3.105(d) and (e).  Pursuant to the 
rating decision, the veteran's rating for headaches due to 
undiagnosed illness was reduced to zero percent, and service 
connection for memory loss due to undiagnosed illness was 
severed.

In March 2001, he testified at a hearing at the RO that he 
suffered from headaches every day and that he received 
medication for headaches.  However, he went on to state that 
he was uncertain whether the prescribed medication was indeed 
for headaches.  He also stated that he suffered from impaired 
memory.  He testified that his son helped him with his 
medication and with other tasks and that he wore his keys and 
an identification tag on a chain around his neck.  He 
indicated that he always got lost in Phoenix due to an 
inability to remember directions, and he also said that he 
consistently got lost at the Phoenix VA Medical Center.  The 
veteran also testified that he had personal information such 
as his name, address, and Social Security number written on 
the palm of his hand in case somebody requested such details 
at the hearing.  

A May 2001 VA psychiatric examination report indicated that 
the veteran complained of headaches and stomach problems and 
described his memory as "lousy."  The veteran's son 
described his father's memory as "poor with age."  The 
veteran's son also stated that his father did not get lost 
all the time as the veteran claimed on examination.  As well, 
the veteran's son stated that his father was able to attend 
to the activities of daily living on his own, to include bill 
paying and finances.  The examiner diagnosed, in pertinent 
part, rule out cognitive disorder, not otherwise specified.  
However, given his history of invalid responses on previous 
neuropsychiatric testing and the questions remaining as to 
the origin of the veteran's complaints of memory loss, the 
examiner stated that further testing would be required.

On September 2001 VA neuropsychiatric examination, the 
veteran indicated that he lived with his son who was in his 
30's and that he was "fourth or fifth" out of 13 siblings.  
He indicated that he was three or four or five hours late 
getting to the VA facility in Prescott because he lived far 
from there.  The examiner indicated, however, that the 
veteran lived only seven miles away.  He was cooperative, and 
his insight and judgment appeared limited.  His motivation 
appeared good with the exception of testing regarding the 
memory component where the examiner indicated that the 
veteran "did better with encouragement."  Test results, 
therefore, likely underrepresented the veteran's memory 
capability, according to the examiner.  Visual memory was in 
the low average range, meaningful verbal memory was 
mildly/moderately impaired.  The examiner opined that the 
veteran's test results were in the "low average/borderline" 
range.  Rote memory was in the low average range, while 
meaningful memory was mildly to moderately impaired and 
subject to the confabulation of detail.  Performance anxiety 
and a history of a learning disorder appeared to reduce the 
results.  The diagnosis was consistent with anxiety disorder 
not otherwise specified, major recurrent depressive disorder, 
and the veteran's history as well as examination results 
reflecting an early verbal learning disorder.  The etiology 
of the veteran's "self-reported" difficulties predated Gulf 
War service and more likely than not consistent with age-
related cognitive decline.  

On October 2001 VA medical examination, the veteran expressed 
confusion as to why he was at the VA Medical Center.  He 
indicated that he had difficulties with his memory beginning 
two or three years prior.  He described forgetfulness and 
absentmindedness.  He also described chronic daily headaches 
for which he took medication.  He was uncertain as to which 
medication.  On objective examination, the veteran thought it 
was September rather than October.  However, he recalled the 
number of grandchildren he had and how many children he had.  
He was able to give directions from the VA Medical Center to 
his house.  He was familiar with current events and could 
name the president.  The examiner concluded that it was 
unlikely that the veteran suffered from organic memory 
impairment.


Legal Criteria 

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. § 
3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2002); see also Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.






Analysis

Rating Reduction - Headaches 

Initial matters

Prior to the rating reduction, the veteran was rated 30 
percent disabled due to headaches under Diagnostic Code 8881-
8100, a general heading for undiagnosed illness, which refers 
to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches.  According to the rating schedule, a zero percent 
rating is to be assigned for less severe attacks.  A 10 
percent rating is indicative of characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, with a 30 percent rating warranted for characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A maximum 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).

The Board initially notes that the provisions of 38 C.F.R. § 
3.344(a), regarding stabilization of disability ratings, are 
for application with respect to the issue of restoration of a 
30 percent evaluation for headaches since the veteran's 30 
percent evaluation had been in effect for a period of five 
years or more.  In that regard, in reaching its decision, the 
RO relied on several thorough VA medical examinations 
indicating a complete lack of the type of symptomatology that 
would warrant a compensable evaluation for headaches.  Such 
lack of appropriate symptomatology, moreover, appears to be 
permanent in nature.  The veteran did not report any 
changeability his headache-related symptomatology over a 
period of several years.

The Board further notes that VA has complied with relevant 
due process considerations with respect to the reduction.  
See 38 C.F.R. § 3.105(e) (2002).  The veteran has not 
contended otherwise.

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is sufficient medical evidence of record to establish that 
the veteran's service-connected headaches have improved 
materially and that it is reasonable certain the improvement 
will be maintained under the ordinary conditions of life.

When the RO originally granted the 30 percent rating for the 
veteran's headaches, the rating decision was based on a July 
1997 VA examination report reflecting the veteran's 
complaints of frequent headaches of long duration requiring 
him to lie down.  The May 2000 rating decision reducing the 
rating assigned the veteran's headaches to a noncompensable 
rating relied on the results of the December 1999 VA 
examination indicating that the veteran was vague as to 
headache symptomatology and that the only headache symptom 
the veteran described was "jumpiness."  The examiner also 
indicated hat the veteran did not express any functional 
impairment due to his headaches.

The Board finds that the reexamination of the veteran's 
service-connected headaches in December 1999 was full and 
complete, and demonstrated clear improvement in the 
disability so as to warrant reduction in the assigned 
disability rating.  In essence, the report of the December 
1999 examination indicates that the requirements for a 
compensable disability evaluation under Diagnostic Code 8881-
8100 have not been met.

Thus, for the reasons and bases expressed above, the Board 
finds that the veteran is not entitled to restoration of the 
previously assigned 30 percent disability rating for his 
service-connected headaches.


Service Connection - Memory Loss

In this case, the Board finds that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
May 2000 proposing severance of service connection for an 
undiagnosed illness manifested by memory loss set forth all 
material facts and reasons for the proposed severance.  The 
veteran was notified of the proposed severance by letter 
dated that month to his address of record, and was given an 
opportunity to present additional evidence and offer 
testimony at a personal hearing.  Accordingly, the Board 
finds that the procedural safeguards of 38 C.F.R. § 3.105(d) 
have been met.

In the September 1997 rating decision which granted service 
connection for an undiagnosed illness manifested by memory 
loss, the RO based its decision on the July 1997 VA 
neurologic examination results.  The Board notes, however, 
that the RO clearly stated that the veteran's condition would 
be subject to further review because it was considered likely 
to improve.  In any event, the RO granted service connection 
for an undiagnosed illness manifested by memory loss despite 
previous examination reports indicating inconsistency in 
results pertaining to memory testing and in conjunction with 
the July 1997 neurologic examination report indicating that 
further testing of the veteran's memory was required.  Hence, 
the Board concludes that the rating decision contains clear 
and unmistakable error.  See Fugo, 6 Vet. App. at 43.

As to evidence added to the record following the September 
1997 rating decision, the Board notes that it is not limited 
to the evidence before the RO when it made its decision to 
grant service connection, Daniels, 10 Vet. App. at 480; 
Venturella, 10 Vet. App. 342- 43, and that pursuant to 38 
C.F.R. § 3.105(d), a change in diagnosis may be accepted as a 
basis for severance.  At the time of the September 1997 
rating decision, the RO had not yet arranged for further VA 
neuropsychiatric testing.  Once the RO obtained the December 
1999 and September 2001 neuropsychiatric examination reports 
reflecting questions as to the veteran's credibility in 
responding to memory testing questions as well as statements 
of the veteran's son refuting assertions the veteran made at 
his March 2001 hearing, it became clear that the veteran did 
not likely suffer from service-induced memory loss.  Indeed, 
based on the October 2001 VA examination report, it is 
unlikely that the veteran currently suffers from organic 
memory impairment.  Because service connection was initially 
based on incomplete evidence as well as apparent exaggeration 
or deceit and because the veteran does not likely suffer from 
organic memory impairment, the September 1997 rating decision 
was clearly and unmistakably erroneous and severance of 
service connection for memory loss was in order.  38 C.F.R. 
§ 3.105(d).


ORDER

Entitlement to restoration of a 30 percent disability rating 
for an undiagnosed illness manifested by headaches is denied.

Entitlement to restoration of service connection for an 
undiagnosed illness manifested by memory loss is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

